Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted October 25, 2021 wherein the previous grounds of rejection are traversed.  This application is a national stage application of PCT/JP2017/043429, filed December 4, 2017, which claims benefit of foreign application JP2017-105133, filed May 28, 2017.
Claims 1-7 and 19 are pending in this application.
Claims 1-7 and 19 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s arguments, submitted October 25, 2021, with respect to the rejection of claims 1-7 and 19 under 35 USC 103 for being obvious over Nakata et al. in view of Reitz et al., have been fully considered and found to be persuasive to remove the rejection as the preponderance of the evidence indicates that cholesterol lowering by the therapy described by Nakata et al. may or may not reduce a subject’s risk of Alzheimer’s disease.  Therefore the rejection is withdrawn.

	Currently claims 1-7 and 19 are pending in this application and have been examined on the merits herein.  Applicant’s arguments submitted October 25, 2021, are seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a process comprising administering a lipopolysaccharide (LPS) from Pantoea to a human or animal subject wherein the subject’s brain function is improved.  
	The claimed process is not seen to be anticipated by the prior art.  While Pantoea agglomerans LPS is known as a possible therapeutic agent for producing effects such as cholesterol lowering, (See Nakata et al. of record in previous action) the evidence of record does not indicate whether such methods inherently produce an improvement in brain function in the subject.  Nakata et al. describes an effect of Pantoea LPS on a subject’s LDL cholesterol, which is not inherently an effect on brain function.
	Furthermore while there has been extensive research on the possible connection between cholesterol and neurodegenerative disease, with the goal of using lipid lowering therapy to prevent the onset of Alzheimer’s disease and similar conditions, the results have been inconclusive, and it is not possible to conclude that such a therapy could be used to prevent or reduce the risk of Alzheimer’s disease in a subject.  For example Reitz et al (of record in previous action) discloses that the level of HDL cholesterol, not LDL cholesterol, is important in determining the risk of Alzheimer’s disease.  Yaffe et al. and Jick et al. (both included with PTO-892) disclose that use of statin drugs is associated with a lower risk of dementia, but that use of non-statin lipid lowering drugs is not, suggesting that the observed protective effect of statins is the result of a mechanism other than their effect on cholesterol.  Similarly, Moreira et al. (Reference included with PTO-892) discloses that hyperlipidemic mice whose LDL cholesterol was lowered by physical exercise displayed improved brain function, but hyperlipidemic mice whose LDL cholesterol was lowered with the non-statin drug probucol did not, further suggesting that any observed association between lipid lowering and brain function could be the result of other effects of lipid-lowering interventions and not necessarily the result of any particular intervention’s effect on lipids.  With respect to other possible patient populations, Bath et al. (Reference included with PTO-892) discloses that intensive lipid lowering did not have any benefit in preventing cognitive decline after stroke.  Finally, Henderson et al. (Reference included with PTO-892) discloses that in the short 

Accordingly, Applicant’s arguments submitted October 25, 2021, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        11/2/2021